DETAILED ACTION
	This is a Final Action on the merits.  The U.S. Patent and Trademark Office has received claims 1-20 in application number 16/076,269 in the Response filed 09/13/2022.  Claims 14–20 are withdrawn.  Claims 3 and 4 are canceled.  Claims 1–3 and 5-13 are currently pending.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
	A new search was conducted in accordance with the request for continued examination and the amendments to independent claims 1 and 7.  Examiner is persuaded that the newly added determining limitation is not disclosed by SWIFT.  The resulting new ground of rejection under 35 U.S.C. 103 is provided.

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1–3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190028338 A1 (“KOZURA”), in view of US 20160094994 A1 (“KIRKBY”), and in further view of US 20160140526 A1 (“CUMMINS”).

Independent claim 1: A method comprising: 
	KOZURA discloses:
		detecting, by a proxy device having access to a communication network connection, a plurality of electronic devices within a vicinity of the proxy device, each of the plurality of electronic devices lacking direct access to the communication network connection, the proxy device connected to a processing server via the communication network connection;
KOZURA at 0325 (“The method 1700 is implemented at an electronic device (e.g., a hub device 180 or 904, or a smart device having a capability) having one or more processors and memory storing one or more programs for execution by the one or more processors. The electronic device is configured to communicate with a client device (e.g., a client device 504 or 902) and a plurality of smart devices through a plurality of communication networks 162.”); KOZURA at 0327 (“In some implementations, prior to determining the new smart device is available, the electronic device scans a subset of the plurality of communication networks for a new smart device in a substantially simultaneous manner, and the subset of the plurality of communication networks includes the second communication network.”); KOZURA at 0329 (“In some implementations, the second communication protocol associated with the second communication network includes one of a group consisting of Insteon, IEEE 802.15.4, Wi-Fi, ZigBee, 6LoWPAN, Thread, Z-Wave, Bluetooth Smart, Bluetooth Low Energy, ISA100.11a, WirelessHART, MiWi, OSIAN, Ethernet, and HomePlug. In some implementations, the second communication network is a short range communication network, and distinct from the first communication network.”).
		receiving, by the proxy device and from each of the plurality of electronic devices, a device identifier;
KOZURA at 0328 (“Further, in response to the request, the electronic device connects (1710) to the new smart device via the second communication network, obtains (1712) device information of the new smart device via the second communication network . . . . [T]he electronic device provides the device information to a server for the association of the new smart device with the user account. In some implementations, the device information of the new smart device includes one or more of a device type, a device identification, one or more device features, device settings, and descriptive information of the new smart device.”).
		establishing, by the proxy device, a trusted relationship with each of the electronic devices by:
		authenticating each of the electronic devices during an enrollment process by requesting security protocols or security certificates from each of the electronic devices;
		and providing an encryption key to the electronic devices such that future communications between the electronic devices and the proxy device are encrypted using the encryption key;
KOZURA at 0117 (disclosing establishing the trusted relationship with each of the electronic devices by setting up secure network connections between the hub and each of the electronic devices) (“Hub provisioning module 620 for provisioning the hub and electronic devices, which optionally includes: an account hub device link module (not shown) for associating one or more electronic devices 522 or hub 180 with a corresponding user account, and a secure network setup module (not shown) for setting up secure network connections for both the hub and the electronic devices.”).
		in response to establishing the trusted relationship, associating, by the proxy device, each of the electronic devices with an access credential comprising a payment token;
		storing, by the proxy device, the access credential associated with each of the electronic devices;
KOZURA at 0328 (disclosing the obtained “device information of the new smart device includes one or more of a device type, a device identification, one or more device features, device settings, and descriptive information of the new smart device.”); KOZURA at 0131 (disclosing the software module that stores the access credential information associated with the device) (“Adaptive polling module 6283 for storing device information (e.g., device type, protocol, application state, changes to device state, time of last poll, etc. of smart devices in smart home environment 100, FIG. 1), configuring polling modes (e.g., frequency of polling), and sending polling commands to the one or more devices.”).
		receiving, by the proxy device, from one of the electronic devices in the electronic devices, a request to conduct a transaction, the request encrypted using the encryption key;
[0128] Sensor communication management module 628, including but not limited to: [0129] Queue filtering module 6281 for manipulating and processing commands received from one or more devices (e.g., splitting commands into commands for specific devices, translating commands in accordance with protocols of corresponding devices, etc.) [0130] Queue ordering module 6282 for determining an order of commands (e.g., received and processed by queue filtering module 6281) in a command queue of hub device 180;
KOZURA at 0128-30 (disclosing the software modules that receive, filter, and order transaction requests from the connected smart devices).
		determining, by the proxy device, that the transaction is in compliance with one or more transaction protocols maintained for the plurality of electronic devices, a transaction protocol of the one or more transaction protocols including a list of allowed transactions based on a type of device for the one of the electronic devices and the access credential associated with the one of the electronic devices, the transaction protocol determined based on the device identifier of the one of the electronic devices: 
KOZURA at 0123-27 (disclosing the high-level sensor feature module 626 with component submodules executing specific transactions or functions according to stored protocols associated with each connected smart device) (“High-level sensor feature module 626, including but not limited to: Temperature profile control module 6262 for creating and maintaining temperature profiles of one or more devices . . . Sunrise/sunset dependent device control module 6264 for computing (e.g., based on information retrieved from geo-information dependent device control module 6266, and/or location dependent device control module 6268) sunrise and/or sunset times . . . Geo-information dependent device control module 6266 for detecting surrounding environmental characteristics of hub device 180 . . . Location dependent device control module 6268 for detecting a location of hub device 180”).
		identifying, by the proxy device, the access credential associated with the one of the electronic devices stored by the proxy device;
		and initiating, by the proxy device via the communication network connection, the transaction on behalf of the electronic device using the access credential. 
KOZURA at 0051 (disclosing the smart devices executing functions based on the modules of Fig. 6, permitting functions to be performed by the smart device with server, via the hub device, as cited above) (“The smart home environment 100 may include one or more intelligent, multi-sensing, network-connected thermostats 102 (hereinafter referred to as “smart thermostats 102”), one or more intelligent, network-connected, multi-sensing hazard detection units 104 (hereinafter referred to as “smart hazard detectors 104”), and one or more intelligent, multi-sensing, network-connected entryway interface devices 106 (hereinafter referred to as “smart doorbells 106”);
similarly, KOZURA at 0316 (disclosing in response to the completion of the smart device enrollment process with the smart hub a function is performed, i.e., the user interface is displayed on the client device to control the smart hub) (“Further, the client device displays (1612) a device-specific control user interface associated with the new smart device in response to receiving an indication from the electronic device that the new smart device has been added into the smart home environment via communication between the electronic device and the new smart device using one of a plurality of communication protocols.”).
	However, KOZURA does not explicitly disclose:
requesting security protocols or security certificates from each of the electronic devices 
providing an encryption key to the electronic devices such that future communications between the electronic devices and the proxy device are encrypted using the encryption key
an access credential comprising a payment token 
the request encrypted using the encryption key
a list of allowed transactions based on . . . the access credential [comprising a payment token] associated with the one of the electronic devices
the transaction on behalf of the electronic device using the access credential.
KIRKBY discloses the use of security protocols, a security certificate, and encryption key:
		establishing, by the proxy device, a trusted relationship with each of the electronic devices by:
		authenticating each of the electronic devices during an enrollment process by requesting security protocols or security certificates from each of the electronic devices;
KIRKBY at 0082 (“The network credentials associated with the other secure network connections are transferred in an encrypted format over the short range communication network 162-4. Specifically, in some implementations, the client device encrypts the network credentials using a password key that is created by the server system based on a random number provided by the electronic device, and transfers the encrypted network credentials to the electronic device via the short range communication network 162-4.”); KIRKBY at 0086 (disclosing enrolling a smart device with a client device, analogous to the hub device) (“Upon receiving the random number, the server system 606 generates an authentication tag and a password key based on the random number. In some implementations, the authentication tag and the password key are generated based on both the random number and a device specific key that is shared between the electronic device 602 and the server system 606.”).
		and providing an encryption key to the electronic devices such that future communications between the electronic devices and the proxy device are encrypted using the encryption key;
KIRKBY at 0087 (disclosing the client device provisioning the encryption key to the electronic device) (“In some implementations, the client device 604 forwards the authentication tag to the electronic device 602 (624). In accordance with a verification of the authentication tag, the electronic device 602 implements a secure network scan and identifies a list of secure networks that are accessible by the electronic device 602. . . . The client device 604 then sends the encrypted network credentials to the electronic device 602 (628). In some implementations, the client device 604 sends the authentication tag and a network identifier associated with the preferred secure network in conjunction with the encrypted network credentials.”).
		receiving, by the proxy device, from one of the electronic devices in the electronic devices, a request to conduct a transaction, the request encrypted using the encryption key;
KIRKBY at 0101 (disclosing a request encrypted using the encryption key provided by the server) (“In an example, the electronic device 602 recreates an authentication tag by combining and converting the device specific secret, a device identifier, and the random number all stored locally in its memory in the same manner as the received authentication tag is created in the server system. When the recreated authentication tag is consistent with the received authentication tag, the validity of the received authentication tag is verified. As such, it is verified that the authentication tag is sent by an authorized party (e.g., the server system 606) and its integrity has been properly maintained during data transmission.”).
	KIRKBY discloses the specific security protocol steps, including the provisioning of an encryption key, on a system of devices.  KOZURA and KIRKBY are both involve the enrollment of smart devices using an intermediate device; KOZURA discloses the use of a hub 180/904 and KIRKBY does so without a hub.  Compare Fig. 5A of KOZURA with Fig. 5A of KIRKBY.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the hub device of KOZURA could be modified to implement the security protocol of KIRKBY because each of the hub device of KOZURA and client device of KIRKBY perform the functions of enrolling smart devices on networks, such that the security protocols of KIRKBY constitute a known technique to securely communicate the same way with the smart devices of KOZURA, to a predictable result. 
	However, the combination of KOZURA in view of KIRKBY remain to disclose:
an access credential comprising a payment token 
a list of allowed transactions based on . . . the access credential [comprising a payment token] associated with the one of the electronic devices
the transaction on behalf of the electronic device using the access credential.
While KOZURA and KIRKBY each disclose performing the functions of the claimed proxy device with respect to performing a transaction, where a transaction is a function performed by a smart device, KOZURA and KIRKBY do not explicitly disclose the performance of a transaction between the smart device and smart hub using an access credential that comprises a payment token.
	CUMMINS discloses:
		in response to establishing the trusted relationship, associating, by the proxy device, each of the electronic devices with an access credential comprising a payment token;
		storing, by the proxy device, the access credential associated with each of the electronic devices;
[0155] At step 610, the smart server initiates the registration session and requests the smart appliance to provide its identifier. At step 612, the smart appliance provides its identifier to the smart server. Upon confirming that the smart appliance qualifies for registration with the smart server, the smart server issues a long-lived token to enable authentication of the smart appliance when the smart appliance initiates placement of orders through the smart server. The smart server transmits the token to the smart appliance at step 614. This completes the initial (first) stage of the registration process.
CUMMINS at 0155.
		receiving, by the proxy device, from one of the electronic devices in the electronic devices, a request to conduct a transaction, the request encrypted using the encryption key;
CUMMINS at 0186 (disclosing the transaction request as encrypted) (“At step 902, the smart appliance requests the smart server to identify payment accounts (payment cards) registered with the smart appliance, which the smart server returns at step 903. . . . Further, the data transmissions are typically encrypted.”).
		determining, by the proxy device, that the transaction is in compliance with one or more transaction protocols maintained for the plurality of electronic devices, a transaction protocol of the one or more transaction protocols including a list of allowed transactions based on a type of device for the one of the electronic devices and the access credential associated with the one of the electronic devices, the transaction protocol determined based on the device identifier of the one of the electronic devices;
		identifying, by the proxy device, the access credential associated with the one of the electronic devices stored by the proxy device;
		and initiating, by the proxy device via the communication network connection, the transaction on behalf of the electronic device using the access credential. 
CUMMINS at 0136, Fig. 5 (disclosing a set of transactions, in accordance with a transaction protocol, that can be performed by the smart appliance in communication with the server); KOZURA at 0136 (“The method 500 is generally described from the perspective of a smart appliance system, such as the smart appliance system 140”); KOZURA at 0145 (“At step 570, the smart appliance system initiates automatic placement of an order based on the shopping list through an electronic merchant ordering system. In some embodiments, re-ordering is performed by means of an online account linked to the smart appliance system and can be automated or performed according to a user request. An initial authorization could act as approval to use a particular account for all orders indefinitely.”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the hub device of KOZURA could be modified to implement the security protocol of KIRKBY, and to perform a transaction as in CUMMINS, because each of the hub device of KOZURA, the client device of KIRKBY, and the smart appliance of KIRKBY, enable the communication of a smart device with a server, to perform device functions, such that the hub device of KOZURA could store the “long-lived token” of CUMMINS in its device information module, using the encryption steps of KIRKBY, to implement the transactions of CUMMINS to a predictable result.
	Therefore independent claim 1 is rendered obvious by KOZURA in view of KIRKBY in further view of CUMMINS.

	Regarding claim(s) 2 KOZURA, in view of KIRKBY, in further view of CUMMINS discloses:  The method of claim 1,
	CUMMINS further discloses:
		 wherein the proxy device is in communication with a server and initiating the transaction comprises causing the server to generate an authorization request message with the access credential.  
CUMMINS at 0157 (“As discussed herein before and after, the smart server may be implemented as a part of or in association with a payment network provider. This enables the smart server to send a conventional authorization request to the payment network provider to authenticate the user based on the submitted payment details.”).
	Therefore claim(s) 2 is rendered obvious by KOZURA, in view of KIRKBY, in further view of CUMMINS.

	Regarding claim(s) 5 KOZURA discloses:  The method of claim 1, further comprising 
5.1		authenticating that a user of each of the electronic devices is also a user of the proxy device prior to establishing the trusted relationship.  
KOZURA at 0315 (“The plurality of commissioning options are defined (1608) according to at least one of a device type of a new smart device, a communication protocol associated with a new smart device, and a level of user interaction involved in a process of adding a smart device.”).
	Therefore claim(s) 5 is rendered obvious by KOZURA, in view of KIRKBY, in further view of CUMMINS.

	Regarding claim(s) 6 KOZURA discloses:  The method of claim 5, wherein authenticating that the user of each of the electronic devices is also the user of the proxy device comprises 
6.1		requiring that the user enter a passcode at each of the electronic devices.  
KOZURA at 0319 (“After the new smart device is identified, the client device generates a sequence of instructions to guide the user to install the new smart device according to a manufacturer predetermined commissioning procedure. . . . The sequence of instructions include a first instruction that instructs the user to select a configuration mode on a keypad of the new smart device, and a second instruction that instructs the user to enter one or more codes on the keypad.”).
	Therefore claim(s) 6 is rendered obvious by KOZURA, in view of KIRKBY, in further view of CUMMINS.

	Independent claim 7: An apparatus comprising: a processor; one or more short range communication means; and a memory including instructions that, when executed with the processor, cause the apparatus to, at least: 
KOZURA at 0325 (“The method 1700 is implemented at an electronic device (e.g., a hub device 180 or 904, or a smart device having a capability) having one or more processors and memory storing one or more programs for execution by the one or more processors. The electronic device is configured to communicate with a client device (e.g., a client device 504 or 902) and a plurality of smart devices through a plurality of communication networks 162.”);
		detect, by the apparatus that has access to a communication network connection and using the one or more short range communication means, a plurality of electronic devices within a vicinity of the apparatus, each of the plurality of electronic devices lacking direct access to the communication network connection, the proxy device connected to a processing server via the communication network;
KOZURA at 0327 (“In some implementations, prior to determining the new smart device is available, the electronic device scans a subset of the plurality of communication networks for a new smart device in a substantially simultaneous manner, and the subset of the plurality of communication networks includes the second communication network.”); KOZURA at 0329 (“In some implementations, the second communication protocol associated with the second communication network includes one of a group consisting of Insteon, IEEE 802.15.4, Wi-Fi, ZigBee, 6LoWPAN, Thread, Z-Wave, Bluetooth Smart, Bluetooth Low Energy, ISA100.11a, WirelessHART, MiWi, OSIAN, Ethernet, and HomePlug. In some implementations, the second communication network is a short range communication network, and distinct from the first communication network.”).
		receive, from each of the plurality of electronic devices, a device identifier;
KOZURA at 0328 (“Further, in response to the request, the electronic device connects (1710) to the new smart device via the second communication network, obtains (1712) device information of the new smart device via the second communication network . . . . [T]he electronic device provides the device information to a server for the association of the new smart device with the user account. In some implementations, the device information of the new smart device includes one or more of a device type, a device identification, one or more device features, device settings, and descriptive information of the new smart device.”).
		establish a trusted relationship with each of the detected plurality of electronic devices by: 
		authenticating each of the electronic devices during an enrollment process by requesting security protocols or security certificates from each of the electronic devices;
		and providing an encryption key to the electronic devices such that future communications between the electronic devices and the apparatus are encrypted using the encryption key;
KOZURA at 0117 (disclosing establishing the trusted relationship with each of the electronic devices by setting up secure network connections between the hub and each of the electronic devices) (“Hub provisioning module 620 for provisioning the hub and electronic devices, which optionally includes: an account hub device link module (not shown) for associating one or more electronic devices 522 or hub 180 with a corresponding user account, and a secure network setup module (not shown) for setting up secure network connections for both the hub and the electronic devices.”).
		in response to establishing the trusted relationship, create an association between each of the plurality of electronic devices and an access credential comprising a payment token;
		store the association between each of the plurality of electronic devices and the access credential;
KOZURA at 0328 (disclosing the obtained “device information of the new smart device includes one or more of a device type, a device identification, one or more device features, device settings, and descriptive information of the new smart device.”); KOZURA at 0131 (disclosing the software module that stores the access credential information associated with the device) (“Adaptive polling module 6283 for storing device information (e.g., device type, protocol, application state, changes to device state, time of last poll, etc. of smart devices in smart home environment 100, FIG. 1), configuring polling modes (e.g., frequency of polling), and sending polling commands to the one or more devices.”).
		receive, from an electronic device of the plurality of electronic devices, a request to conduct a transaction, the request encrypted using the encryption key;
[0128] Sensor communication management module 628, including but not limited to: [0129] Queue filtering module 6281 for manipulating and processing commands received from one or more devices (e.g., splitting commands into commands for specific devices, translating commands in accordance with protocols of corresponding devices, etc.) [0130] Queue ordering module 6282 for determining an order of commands (e.g., received and processed by queue filtering module 6281) in a command queue of hub device 180;
KOZURA at 0128-30 (disclosing the software modules that receive, filter, and order transaction requests from the connected smart devices).
		determine that the transaction is in compliance with one or more transaction protocols maintained for the plurality of electronic devices, a transaction protocol of the one or more transaction protocols including a list of allowed transactions based on a type of device for the one of the electronic devices and the access credential associated with the one of the electronic devices, the transaction protocol determined based on the device identifier of the one of the electronic devices;
KOZURA at 0123-27 (disclosing the high-level sensor feature module 626 with component submodules executing specific transactions or functions according to stored protocols associated with each connected smart device) (“High-level sensor feature module 626, including but not limited to: Temperature profile control module 6262 for creating and maintaining temperature profiles of one or more devices . . . Sunrise/sunset dependent device control module 6264 for computing (e.g., based on information retrieved from geo-information dependent device control module 6266, and/or location dependent device control module 6268) sunrise and/or sunset times . . . Geo-information dependent device control module 6266 for detecting surrounding environmental characteristics of hub device 180 . . . Location dependent device control module 6268 for detecting a location of hub device 180”).
		identify the access credential associated with the electronic device of the plurality of electronic devices stored by the proxy device;
		and initiate, by the apparatus and via the communication network connection, the transaction on behalf of the electronic device using the access credential.  
KOZURA at 0051 (disclosing the smart devices executing functions based on the modules of Fig. 6, permitting functions to be performed by the smart device with server, via the hub device, as cited above) (“The smart home environment 100 may include one or more intelligent, multi-sensing, network-connected thermostats 102 (hereinafter referred to as “smart thermostats 102”), one or more intelligent, network-connected, multi-sensing hazard detection units 104 (hereinafter referred to as “smart hazard detectors 104”), and one or more intelligent, multi-sensing, network-connected entryway interface devices 106 (hereinafter referred to as “smart doorbells 106”);
similarly, KOZURA at 0316 (disclosing in response to the completion of the smart device enrollment process with the smart hub a function is performed, i.e., the user interface is displayed on the client device to control the smart hub) (“Further, the client device displays (1612) a device-specific control user interface associated with the new smart device in response to receiving an indication from the electronic device that the new smart device has been added into the smart home environment via communication between the electronic device and the new smart device using one of a plurality of communication protocols.”).
	However, KOZURA does not explicitly disclose:
requesting security protocols or security certificates from each of the electronic devices 
providing an encryption key to the electronic devices such that future communications between the electronic devices and the proxy device are encrypted using the encryption key
an access credential comprising a payment token 
the request encrypted using the encryption key
a list of allowed transactions based on . . . the access credential [comprising a payment token] associated with the one of the electronic devices
the transaction on behalf of the electronic device using the access credential.
KIRKBY discloses the use of security protocols, a security certificate, and encryption key:
		establish a trusted relationship with each of the detected plurality of electronic devices by: 
		authenticating each of the electronic devices during an enrollment process by requesting security protocols or security certificates from each of the electronic devices;
KIRKBY at 0082 (“The network credentials associated with the other secure network connections are transferred in an encrypted format over the short range communication network 162-4. Specifically, in some implementations, the client device encrypts the network credentials using a password key that is created by the server system based on a random number provided by the electronic device, and transfers the encrypted network credentials to the electronic device via the short range communication network 162-4.”); KIRKBY at 0086 (disclosing enrolling a smart device with a client device, analogous to the hub device) (“Upon receiving the random number, the server system 606 generates an authentication tag and a password key based on the random number. In some implementations, the authentication tag and the password key are generated based on both the random number and a device specific key that is shared between the electronic device 602 and the server system 606.”).
		and providing an encryption key to the electronic devices such that future communications between the electronic devices and the apparatus are encrypted using the encryption key;
KIRKBY at 0087 (disclosing the client device provisioning the encryption key to the electronic device) (“In some implementations, the client device 604 forwards the authentication tag to the electronic device 602 (624). In accordance with a verification of the authentication tag, the electronic device 602 implements a secure network scan and identifies a list of secure networks that are accessible by the electronic device 602. . . . The client device 604 then sends the encrypted network credentials to the electronic device 602 (628). In some implementations, the client device 604 sends the authentication tag and a network identifier associated with the preferred secure network in conjunction with the encrypted network credentials.”).
		receive, from an electronic device of the plurality of electronic devices, a request to conduct a transaction, the request encrypted using the encryption key;
KIRKBY at 0101 (disclosing a request encrypted using the encryption key provided by the server) (“In an example, the electronic device 602 recreates an authentication tag by combining and converting the device specific secret, a device identifier, and the random number all stored locally in its memory in the same manner as the received authentication tag is created in the server system. When the recreated authentication tag is consistent with the received authentication tag, the validity of the received authentication tag is verified. As such, it is verified that the authentication tag is sent by an authorized party (e.g., the server system 606) and its integrity has been properly maintained during data transmission.”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the hub device of KOZURA could be modified to implement the security protocol of KIRKBY because each of the hub device of KOZURA and client device of KIRKBY perform the functions of enrolling smart devices on networks, such that the security protocols of KIRKBY constitute a known technique to securely communicate the same way with the smart devices of KOZURA, to a predictable result. 
	However, the combination of KOZURA in view of KIRKBY remain to disclose:
an access credential comprising a payment token 
a list of allowed transactions based on . . . the access credential [comprising a payment token] associated with the one of the electronic devices
the transaction on behalf of the electronic device using the access credential.
While KOZURA and KIRKBY each disclose performing the functions of the claimed proxy device with respect to performing a transaction, where a transaction is a function performed by a smart device, KOZURA and KIRKBY do not explicitly disclose the performance of a transaction between the smart device and smart hub using an access credential that comprises a payment token.
	CUMMINS discloses:
		in response to establishing the trusted relationship, create an association between each of the plurality of electronic devices and an access credential comprising a payment token;
		store the association between each of the plurality of electronic devices and the access credential;
[0155] At step 610, the smart server initiates the registration session and requests the smart appliance to provide its identifier. At step 612, the smart appliance provides its identifier to the smart server. Upon confirming that the smart appliance qualifies for registration with the smart server, the smart server issues a long-lived token to enable authentication of the smart appliance when the smart appliance initiates placement of orders through the smart server. The smart server transmits the token to the smart appliance at step 614. This completes the initial (first) stage of the registration process.
CUMMINS at 0155.
		receive, from an electronic device of the plurality of electronic devices, a request to conduct a transaction, the request encrypted using the encryption key;
CUMMINS at 0186 (disclosing the transaction request as encrypted) (“At step 902, the smart appliance requests the smart server to identify payment accounts (payment cards) registered with the smart appliance, which the smart server returns at step 903. . . . Further, the data transmissions are typically encrypted.”).
		determine that the transaction is in compliance with one or more transaction protocols maintained for the plurality of electronic devices, a transaction protocol of the one or more transaction protocols including a list of allowed transactions based on a type of device for the one of the electronic devices and the access credential associated with the one of the electronic devices, the transaction protocol determined based on the device identifier of the one of the electronic devices;
		identify the access credential associated with the electronic device of the plurality of electronic devices stored by the proxy device;
		and initiate, by the apparatus and via the communication network connection, the transaction on behalf of the electronic device using the access credential. 
CUMMINS at 0136, Fig. 5 (disclosing a set of transactions, in accordance with a transaction protocol, that can be performed by the smart appliance in communication with the server); KOZURA at 0136 (“The method 500 is generally described from the perspective of a smart appliance system, such as the smart appliance system 140”); KOZURA at 0145 (“At step 570, the smart appliance system initiates automatic placement of an order based on the shopping list through an electronic merchant ordering system. In some embodiments, re-ordering is performed by means of an online account linked to the smart appliance system and can be automated or performed according to a user request. An initial authorization could act as approval to use a particular account for all orders indefinitely.”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the hub device of KOZURA could be modified to implement the security protocol of KIRKBY, and to perform a transaction as in CUMMINS, because each of the hub device of KOZURA, the client device of KIRKBY, and the smart appliance of KIRKBY, enable the communication of a smart device with a server, to perform device functions, such that the hub device of KOZURA could store the “long-lived token” of CUMMINS in its device information module, using the encryption steps of KIRKBY, to implement the transactions of CUMMINS to a predictable result.
	Therefore independent claim 7 is rendered obvious by KOZURA in view of KIRKBY in further view of CUMMINS.

	Regarding claim(s) 8, KOZURA, in view of KIRKBY, in further view of CUMMINS disclose the limitations of claim 7, 
	KOZURA further discloses: 
8.1		wherein the short range communication means is one of a WiFi interface, a Bluetooth interface, a ZigBee interface, a near field communication (NFC) interface, or a radio frequency (RF) interface.  
[0329] In some implementations, the second communication protocol associated with the second communication network includes one of a group consisting of Insteon, IEEE 802.15.4, Wi-Fi, ZigBee, 6LoWPAN, Thread, Z-Wave, Bluetooth Smart, Bluetooth Low Energy, ISA100.11a, WirelessHART, MiWi, OSIAN, Ethernet, and HomePlug. In some implementations, the second communication network is a short range communication network, and distinct from the first communication network.
KOZURA at 0329.
	Therefore claim(s) 8is rendered obvious by KOZURA, in view of KIRKBY, in further view of CUMMINS.

	Regarding claim(s) 9: KOZURA, in view of KIRKBY, in further view of CUMMINS disclose: The apparatus of claim 7.  KOZURA in view of KIRKBY do not explicitly disclose wherein the request to conduct the transaction is a request to purchase a resource.
	CUMMINS further discloses:
9.1		wherein the request to conduct the transaction is a request to purchase a resource.
CUMMINS at 0145 (“At step 570, the smart appliance system initiates automatic placement of an order based on the shopping list through an electronic merchant ordering system. In some embodiments, re-ordering is performed by means of an online account linked to the smart appliance system and can be automated or performed according to a user request. An initial authorization could act as approval to use a particular account for all orders indefinitely.”).
	It would be obvious to a person having ordinary skill in the art before the claimed invention that the function disclosed as performed by a smart device in KOZURA and KIRKBY, in communication with a smart server, could be implemented as a transaction to purchase a resource, as in CUMMINS, because the smart device connected to the server in each disclosed network can perform the smart device request the same way, to a predictable result.
	Therefore claim(s) 9 is rendered obvious by KOZURA, in view of KIRKBY, in further view of CUMMINS.

	Regarding claim(s) 10 KOZURA, in view of KIRKBY, in further view of CUMMINS disclose: The apparatus of claim 7.  KOZURA in view of KIRKBY do not explicitly disclose wherein the request to conduct the transaction is a request to pay for resources consumed.  
	CUMMINS further discloses:
10.1		wherein the request to conduct the transaction is a request to pay for resources consumed.  
CUMMINS at 0119-20 (“In such embodiments, at step 320, the smart server determines a user identifier corresponding to the smart appliance system for which the smart server needs to acquire product data, and then acquires the product data from the merchant based on the user identifier. . . At step 330, the smart server determines (gathers, acquires, or the like) additional informational data concerning the one or more consumables (characteristics describing the consumables), based on the product data
	It would be obvious to a person having ordinary skill in the art before the claimed invention that the function disclosed as performed by a smart device in KOZURA and KIRKBY, in communication with a smart server, could be implemented as a transaction to purchase a resource, as in CUMMINS, because the smart device connected to the server in each disclosed network can perform the smart device request the same way, to a predictable result.
	Therefore claim(s) 10 is rendered obvious by KOZURA, in view of KIRKBY, in further view of CUMMINS.

	Regarding claim(s) 11 KOZURA, in view of KIRKBY, in further view of CUMMINS KOZURA, in view of KIRKBY, in further view of CUMMINS disclose: The apparatus of claim 7.  KOZURA in view of KIRKBY do not explicitly disclose wherein the instructions further cause the apparatus to . . . 
	CUMMINS further discloses:
11.1		wherein the instructions further cause the apparatus to determine, based at least in part on the request to conduct the transaction, a transaction server associated with the request, the transaction server controlling access to a resource of the request.  
[0122] Once the smart server acquires the additional informational data, it updates the product data with such additional informational data at step 340. For example, the smart server may incorporate the additional information data into the corresponding product data or merely supplement the product data with the additional informational data. At step 350, the smart server transmits the updated product data electronically towards the smart appliance system (e.g., to a network address of the smart appliances system) for updating an electronic consumables inventory maintained by the smart appliance system for the customer (user).
CUMMINS at 0122 (“At step 350, the smart server transmits the updated product data electronically towards the smart appliance system (e.g., to a network address of the smart appliances system) for updating an electronic consumables inventory maintained by the smart appliance system for the customer (user).”).
	It would be obvious to a person having ordinary skill in the art before the claimed invention that the function disclosed as performed by a smart device in KOZURA and KIRKBY, in communication with a smart server, could be implemented as a transaction to purchase a resource, as in CUMMINS, because the smart device connected to the server in each disclosed network can perform the smart device request the same way, to a predictable result.
	Therefore claim(s) 11 is rendered obvious by KOZURA, in view of KIRKBY, in further view of CUMMINS.

	Regarding claim(s) 12 KOZURA, in view of KIRKBY, in further view of CUMMINS KOZURA, in view of KIRKBY, in further view of CUMMINS disclose: The apparatus of claim 7.  However, KOZURA in view of KIRKBY do not explicitly disclose wherein initiating the transaction on behalf of the electronic device using the access credential comprises generating a transaction request including one or more transaction details and the access credential.
	CUMMINS further discloses:
12.1		generating a transaction request including one or more transaction details and the access credential;
CUMMINS at 0178 (“[T]he smart appliance sends (804) a request to the smart server to create a respective shopping cart for the merchant. In some embodiments, the smart server may maintain a plurality of shopping carts associated with different merchants for a single user. At step 806, the smart server creates the shopping cart in association with the merchant and returns the corresponding identifier to the smart appliance.”).
	It would be obvious to a person having ordinary skill in the art before the claimed invention that the function disclosed as performed by a smart device in KOZURA and KIRKBY, in communication with a smart server, could be implemented as a transaction to purchase a resource, as in CUMMINS, because the smart device connected to the server in each disclosed network can perform the smart device request the same way, to a predictable result.
	Therefore claim(s) 12 is rendered obvious by KOZURA, in view of KIRKBY, in further view of CUMMINS.

	Regarding claim(s) 13 KOZURA discloses:  The apparatus of claim 7, 
13.1		wherein each of the plurality of electronic devices is associated with a different access credential.  
KOZURA at 0328 (disclosing each smart device as associated with its own unique device identifier and device information) ("[T]he electronic device provides the device information to a server for the association of the new smart device with the user account. In some implementations, the device information of the new smart device includes one or more of a device type, a device identification, one or more device features, device settings, and descriptive information of the new smart devic ").
	Therefore claim(s) 13 is rendered obvious by KOZURA, in view of KIRKBY, in further view of CUMMINS.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685